Citation Nr: 0528521	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  03-01 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder, and, if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for joint 
pain, and, if so, whether service connection is warranted.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), rated as 30 percent 
disabling from July 15, 1999, to October 31, 1999, and as 70 
percent disabling from November 1, 1999.

5.  Entitlement to an increased disability rating for 
dermatitis and rashes of the arms, chest and back, rated as 
10 percent disabling from July 15, 1999, to October 31, 1999, 
and as 30 percent disabling from August 30, 2002.

6.  Entitlement to an increased disability rating for 
hypertension, currently assigned a 10 percent rating.

7.  Entitlement to an increased disability rating for a 
bilateral foot disorder, rated as 10 percent disabling for 
each foot from July 15, 1999, to October 31, 1999, and as 30 
percent disabling from November 1, 1999. 

8.  Entitlement to an increased disability rating for a 
respiratory disorder, currently assigned a noncompensable 
rating.

9.  Entitlement to an increased disability rating for 
pseudofolliculitis barbae, currently assigned a 
noncompensable rating.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had two periods of active service, from May 1988 
to November 1991, and from June 1997 to July 1999.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(the RO).  

Procedural history

In a February 1995 rating decision, the RO granted service 
connection for PTSD, assigning a 10 percent rating, and for 
hypertension and pseudofolliculitis barbae, assigning 
noncompensable disability ratings.  The RO also denied 
service connection for dermatitis of the arms, chest and 
back.  

In August 1999, the RO received the veteran's claim of 
entitlement to service connection for an eye disorder and a 
respiratory disorder.  The RO also received claims of 
entitlement to increased disability ratings for all service-
connected disorders.  In addition, the veteran requested that 
previously denied claims of entitlement to service connection 
for right and left foot disorders, joint pain, back pain, and 
dermatitis of the arms, chest and back be reopened.  

In a May 2001 rating decision, the disability rating for the 
veteran's PTSD was increased to 30 percent, and the rating 
for hypertension was continued at 10 percent.  Also in May 
2001, the RO granted service connection for dermatitis of the 
arms, chest and back (10 percent), right and left foot 
disorders (10 percent each), and for a respiratory disorder 
(noncompensable), and continued the noncompensable rating for 
pseudofolliculitis barbae.  Service connection was denied for 
an eye disorder.  The previously denied claims of entitlement 
to service connection for joint pain and back pain were 
reopened and denied.  The veteran appealed the May 2001 
rating decision as to each of these issues.  

In January 2004, the Board remanded the issues listed above 
to ensure compliance with the Veterans Claims Assistance Act 
of 2000.  Subsequently, in a January 2005 rating decision, 
the RO increased the disability rating assigned the veteran's 
PTSD to 70 percent, effective November 1, 1999, and increased 
the rating assigned the veteran's dermatitis of the arms, 
chest and back to 30 percent, effective August 30, 2002.  The 
RO also discontinued the separate 10 percent evaluations for 
the service connected right and left foot disorders in favor 
of a single bilateral 30 percent evaluation, effective 
November 1, 1999.  The veteran continued to express his 
disagreement with those increased ratings.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993)(when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated).  The previous denials with respect to the 
remaining issues were confirmed and continued in a January 
2005 supplemental statement of the case (SSOC).

Issues not on appeal

As discussed in the Board's January 2004 remand, the issues 
of entitlement to increased ratings for headaches and 
sinusitis are not on appeal.  The veteran initiated appeals 
as to the May 2001 refusal to reopen a claim of entitlement 
to service connection for headaches and a denial of a claim 
of entitlement to service connection for sinusitis; however, 
in a December 2002 rating decision, the RO granted service 
connection for headaches and sinusitis, and assigned 10 
percent disability ratings for each.  The veteran did not 
appeal either decision.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability].

Issue remanded

The issue of entitlement to an increased rating for 
pseudofolliculitis barbea is addressed in the REMAND portion 
of this decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence associated with the claims file subsequent 
to the final February 1997 rating decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims of entitlement to 
service connection for a back disorder and for a disorder 
manifested by joint pain.

2.  The veteran does not have a diagnosed low back disorder.  

3.  The veteran does not have a diagnosed joint disorder.  
The competent and probative evidence does not show that the 
veteran has a chronic disability manifested by joint pain 
resulting from an undiagnosed illness.

4.  The veteran does not have a diagnosed eye disorder.  

5.  The veteran's service-connected PTSD is manifested by 
complaints of nightmares, a short temper and social 
isolation.  Objective clinical findings are not consistent 
with gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or own name.  GAF scores have 
ranged from 53 to 65, and the veteran's PTSD has been 
medically evaluated as moderate in severity.

6.  The veteran's service-connected dermatitis of the arms, 
chest and back is manifested by complaints of itching, 
burning and a rash.  Objective clinical findings include 
multiple excoriated macular lesions on the dorsal forearms 
and on the upper chest wall and upper back involving 35 to 40 
percent of the skin surface, with no systemic treatment.

7.  The veteran's service-connected hypertension is 
manifested by diastolic pressure that is predominantly less 
than 110, and systolic pressure that is predominantly less 
than 200.

8.  The veteran's service-connected bilateral foot disorder 
is manifested by severe symptomatology.

9.  The veteran's service-connected respiratory disorder is 
manifested by complaints of chronic cough and shortness of 
breath.  Objective clinical findings include FEV-1 measured 
at 91 percent of predicted value, and FEV-1/FVC measured at 
103 percent of predicted value.  The results of pulmonary 
function testing are normal.


CONCLUSIONS OF LAW

1.  Since the February 1997 decision that denied service 
connection for a back disorder and joint pain, new and 
material evidence has been received, and so the claims of 
entitlement to service connection for a back disorder and 
joint pain are reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 
C.F.R. §§ 3.156 (2000).

2.  A back disorder was not incurred coincident with service 
in the armed forces.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005).

3.  A disorder manifested by joint pain was not incurred 
coincident with service in the armed forces.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2005).

4.  An eye disorder was not incurred coincident with service 
in the armed forces.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005).

5.  The criteria for a total disability rating for PTSD have 
not been met; the criteria for a 70 percent rating from July 
15, 1999 to October 31, 1999 have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).

6.  The criteria for a disability rating higher then 30 
percent for dermatitis of the arms, chest and back have not 
been met; the criteria for a 30 percent rating from July 15, 
1999 to August 29, 2002 are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2001), 
(2005).

7.  The criteria for a disability rating higher than 10 
percent for hypertension have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2005).

8.  The criteria for a 30 percent rating for a bilateral foot 
disorder from July 15, 1999 to October 31, 1999 have been 
met; the criteria for a 50 percent disability rating have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2005).

9.  The criteria for a compensable disability rating for a 
respiratory disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6600 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen claims of entitlement to service 
connection for back pain and joint pain, which were denied by 
the RO in February 1997.  He is also seeking entitlement to 
service connection for an eye disorder, and entitlement to 
increased disability ratings for his service-connected PTSD, 
hypertension, dermatitis of the arms, chest and back, a 
respiratory disorder, and bilateral foot disorders.  

The Board points out that although the RO reopened the claims 
for back and joint pain in the May 2001 rating decision, and 
adjudicated the claims on the merits, the Board must first 
examine whether the evidence warrants reopening the claims.  
This is significant to the Board because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001) [the Board does not have jurisdiction to 
review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted]. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002 & Supp. 
2005)].  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002 & Supp. 2005); see also, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2005).  The Board observes that the 
veteran was notified by the May 2001 and January 2005 rating 
decisions, by the March 2002 statement of the case (SOC), and 
by the December 2002, January 2005, and May 2005 SSOCs of the 
pertinent law and regulations, of the need to submit 
additional evidence and new and material evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.  More significantly, letters were 
sent to the veteran in February 2004, December 2004, and 
March 2005, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  The letters explained in detail the elements that must 
be established in order to grant service connection and 
increased disability ratings; it enumerated the evidence 
already received; and they provided a description of the 
evidence still needed to establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(1) 
(2005).  This was done via the 2004 and 2005 letters.  In the 
March 2005 VCAA letter, the RO informed the veteran that the 
RO would get such things as "[r]elevant records from any 
Federal agency.  This may include records from the military, 
VA Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security Administration.  
VA will provide a medical examination for you, or get a 
medical opinion, if we determine it is necessary to decide 
your claim."  The letter also informed the veteran that VA 
would make reasonable efforts to get "[r]elevant records not 
held by any Federal agency.  This may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b)(1) (2005).  The March 2005 letter told the veteran 
that "[i]f the evidence is not in your possession, you must 
give us enough information about the evidence so that we can 
request it from the person or agency that has it.  If the 
holder of the evidence declines to give it to us, asks for a 
fee to provide it, or VA otherwise cannot get the evidence, 
we will notify you.  It is your responsibility to make sure 
we receive all requested records that are not in the 
possession of a Federal department or agency."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2005).  The March 2005 letter 
specifically requested "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."

The Board finds that the March 2005 letter properly notified 
the veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claims, and 
it properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  Even though the letter requested a response within 
60 days, it also expressly notified the veteran that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

The Board is of course aware of the United States Court of 
Appeals for Veterans Claims' (the Court) decision in 
Pelegrini v. Principi, 18 Vet.App. 112 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO.  While that was 
not done in this case, the Board does not believe that the 
veteran has been prejudiced by such failure in timing.  
Following receipt of the letter, the veteran was afforded 
ample opportunity to respond and to submit or identify 
evidence pertinent to his claims.  Since that time, no 
additional evidence has been submitted or identified.  The 
veteran's claims were then readjudicated in May 2005.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), that timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to the 
claims.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, in response to the Board's January 2004 remand 
the veteran underwent VA examinations in October 2004, the 
results of which are reported below.  The veteran identified 
VA outpatient treatment records, and the RO requested and 
obtained those records.  There is no indication that any of 
the service-connected disabilities have increased in severity 
since the 2004 examinations, so further examination is not 
needed.  The veteran was also afforded VA examinations in 
January 2000.  There is no indication that there exists any 
evidence that has a bearing on this case that has not been 
obtained.

The Board notes that a nexus opinion has not been obtained 
with respect to the veteran's back disorder, joint disorder, 
and eye disorder claims.  As stated above, the VCAA provides 
that the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  In this case, as will be 
discussed in more detail below, the Board concludes that, as 
no current disability has been established with respect to 
these claims, an examination or nexus opinion is not 
necessary.

In the absence of evidence of a current disability upon which 
a medical examiner could base a nexus opinion, any such 
opinion would not aid the Board in its decision or benefit 
the veteran.  Under the circumstances presented in this case, 
a remand for such examination and opinion would serve no 
useful purpose because such examination is not "necessary."  
Cf. Charles v. Principi, 16 Vet. App. 370 (2002).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. § 5103A 
(a)(2) (West 2002).

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he did not request a hearing of any kind.  
The veteran's representative has submitted written argument 
in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the law.  
Accordingly, the Board will proceed to a decision on the 
merits.   

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Whether new and material evidence has been received to reopen 
claims of entitlement to service connection for a low back 
disorder and for a disorder manifested by joint pain.

The veteran is seeking to reopen claims of entitlement to 
service connection for a low back disorder and for joint 
pain, both of which were finally denied in a February 1997 
rating decision.  Before addressing these claims on the 
merits, the Board must first address the predicate issue of 
whether new and material evidence has been received.  

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156(a) (2005)).  The veteran filed his claim to 
reopen in August 1999, prior to this date.  Therefore, the 
earlier version of the law is applicable in this case.  

Accordingly, the law states that, in general, rating 
decisions that are not timely appealed are final.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2004).  
Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

Analysis

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has submitted new and material evidence sufficient to 
reopen his claims of entitlement to service connection for a 
back disorder and joint pain.  

At the time of the February 1997 rating action, the evidence 
then of record did not include the service medical records 
reflecting the veteran's second period of service, from June 
1997 to July 1999, as those records were not then in 
existence.  Those records have since been received.  By 
regulation, such evidence is deemed new and material.  See 38 
C.F.R. § 3.156 (c) (2000).  Accordingly, new and material 
evidence has been received, and the claims of entitlement to 
service connection for a back disorder and joint pain are 
reopened. The Board notes that the RO also considered these 
two claims, on the merits, in the rating decision on appeal, 
so there is no prejudice to the veteran by the Board also 
doing so.

1.  Entitlement to service connection for a back disorder.

The veteran is seeking service connection for a back 
disorder.  

The Board notes that in the February 1997 decision, the RO 
considered the back claim as part of the claim of entitlement 
to service connection for joint pain, which it adjudicated 
under the regulations pertaining to undiagnosed illness.  
However, in the May 2001 decision, here on appeal, those 
claims were considered separately, and the RO adjudicated the 
veteran's back claim solely on the basis of direct service 
connection.  Accordingly, the Board's discussion will focus 
on the veteran's claim of entitlement to service connection 
on a direct basis.  In essence, the veteran believes that his 
back disability was caused by an automobile accident in 
service.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Shedden v. Principi, 381 F. 3d 1163,1167 (Fed. Cir. 
2004).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board finds that the evidence does not establish that the 
veteran in fact has a disability of the back.  While the 
veteran's service medical records show that he injured his 
back during an automobile accident in service and was treated 
for muscle strain (element (2)), on examination at discharge, 
the spine was found to be normal.  Therefore, a chronic back 
disorder is not factually shown during service.

After discharge, an examination in January 2000 resulted in 
no diagnosis; objective findings showed completely normal 
range of motion without pain.  A Persian Gulf War examination 
in February 1993 contained normal findings for the cervical 
and lumbar spine.  There was found to be no deformity, 
discoloration, edema, tenderness, or scoliosis.  There was 
full active range of motion.  X-rays taken in March 1993 were 
normal for the cervical and lumbar spine.  

The Board notes that while the February 1993 examiner listed 
a diagnosis of mechanical back pain, based on the completely 
normal findings reported for the back, this is deemed to be 
merely a reference to the veteran's complaint of pain, and 
not a diagnosis of a disability.  Indeed, pain is a symptom, 
not a disability.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  The Board therefore believes that in the absence of 
an identified disability of the back, service connection may 
not be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

It is the veteran's responsibility to present and support a 
claim for benefits.  See 38 C.F.R. § 5107(a) (West 2002). 
Here, despite a VCAA letter which specifically requested such 
information and evidence, in compliance with 38 U.S.C.A. § 
5103A, the veteran has not done so.  The Court has held that 
"[t]he duty to assist is not always a one-way street. If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The primary evidence in support of the veteran's claim comes 
from his own contentions.  However, it is now well 
established that although he is competent to report on his 
symptoms, as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu, 2 
Vet. App. at 494-5.  

As the evidence does not establish a current disability of 
the back, it is unnecessary to proceed to a discussion of 
medical nexus (element (3)), as service connection cannot be 
granted.  The veteran's claim of entitlement to service 
connection for a back disorder is denied.

2.  Entitlement to service connection for joint pain.

The veteran is seeking service connection for a disorder 
manifested by joint pain.  In particular, the veteran has 
complained of pain in his elbows and shoulders.

The Board notes initially that this claim was adjudicated by 
the RO in May 2001 on a direct basis and under regulations 
pertaining to undiagnosed illness.  The Board will 
accordingly address both theories of entitlement.

The Board also notes that in recent physical therapy reports 
the veteran has complained of knee pain.  A review of the 
record shows that the veteran's knees have not been evaluated 
with respect to his claim of entitlement to service 
connection for joint pain.  Moreover, the RO has not 
adjudicated a claim with respect to the veteran's knees.  
Accordingly, the Board does not have jurisdiction to consider 
that issue.  The Board simply notes that, should the veteran 
wish to pursue such a claim, the appropriate action is to 
raise that claim with the RO.

Pertinent Law and Regulations 

Undiagnosed Illness

Service connection may be established for a chronic 
disability resulting from an undiagnosed illness, which 
became manifest either during active service in the Southwest 
Asia Theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1)(i) (2005).

A qualifying chronic disability cannot be attributed to any 
known clinical diagnosis by history, physical examination, 
and laboratory tests.  38 C.F.R. § 3.317(a)(1)(ii) (2005).

A qualifying chronic disability means a chronic disability, 
resulting from any of the following (or any combination of 
the following): 1) An undiagnosed illness; 2) a medically 
unexplained chronic multisymptom illness that is defined by a 
cluster of signs or symptoms (meaning either chronic fatigue 
syndrome; fibromyalgia; irritable bowel syndrome; or any 
other illness that the Secretary determines meets the 
criteria for a medically unexplained chronic multisymptom 
illness); or 3) any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service- 
connection.  38 C.F.R. § 3.317(a)(2) (2005).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2005).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317 (b) (2005).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War. 38 C.F.R. 
§ 3.317(d)(1). The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations. 38 C.F.R. § 3.317(d)(2) (2005).

Analysis

Undiagnosed illness

As a threshold matter, the Board notes that the veteran's 
military records reflect that he served in the Southwest Asia 
Theater of operations from December 4, 1990 to April 25, 
1991.  Therefore, the veteran had active military service in 
the Southwest Asia Theater of operations during the Persian 
Gulf War.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317 (2005).

The Board notes initially that the record contains no 
diagnosis of chronic fatigue syndrome; fibromyalgia or any 
other illness that meets the criteria for a medically 
unexplained chronic multisymptom illness.  The veteran does 
not so contend.

Concerning the veteran's complaints of joint pain, the record 
simply does not support a finding that such complaints became 
manifest during active service in the Southwest Asia theater 
of operations during the Persian Gulf War or to a degree of 
10 percent or more in the intervening period.  38 C.F.R. § 
3.317(a)(1)(i) (2005).

During the veteran's first period of service from May 1988 to 
November 1991, service medical records show treatment for 
left shoulder and elbow complaints in April 1989, and for a 
twisted ankle in November 1989, both prior to his service in 
the Southwest Asia Theater of operations during the Persian 
Gulf War (December 1990 to April 1991).  The veteran was also 
treated for an ankle sprain in May 1991, after his period of 
service in Southwest Asia.  Moreover, the ankle sprain was 
attributed to a diagnosed disorder, an ankle sprain incurred 
while playing basketball.

In his self-completed report of medical history at separation 
in June 1991, the veteran answered in the negative as to a 
history of problems with swollen or painful joints, as well 
as to problems with his shoulders, elbows, and back, and 
indeed to every listed problem with the exception of car, 
train, sea or air sickness.

The service medical records from the second period of service 
also show complaints of joint pain, to include the report of 
medical history at separation from service in 1999, showing 
the veteran's account of a history of joint pain.  However, 
this account is not specific as to time period.  The service 
medical records simply do not show that a disability of the 
joints became manifest during the veteran's period of service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War, from December 1990 to April 1991.  Indeed, 
in a questionnaire completed in October 1997, the veteran 
stated that he experienced onset of joint pain 3 months after 
his service during the Gulf War.  In a March 1999 medical 
record, the veteran stated that he has been experiencing 
joint pain since 1991, "[a]fter the Persian Gulf War."  
Thus, by his own account, a disability did not become 
manifest within the required time period.

Although a disability manifested by joint pain did not become 
manifest during the veteran's service in the Southwest Asia 
Theater of operations during the Persian Gulf War, from 
December 1990 to November 1991, service connection can still 
be granted if such a disability became manifest to a degree 
of 10 percent or more after that period.

As stated above, among the requirements for service 
connection of a disability due to undiagnosed illness are 
that there are objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more typical signs or symptoms.  There 
must be objective signs that are perceptible to an examining 
physician or other non-medical indicators that are capable of 
independent verification.

Objective medical evidence is not required for an award of 
service connection.  Rather, competent evidence is required 
with signs in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (2005); Gutierrez v. Principi. 19 Vet. 
App. 1 (2004).

The veteran has complained of joint pain since his service in 
the Persian Gulf, both in communications to VA and to medical 
professionals.  The veteran is competent to report his 
symptoms.  Moreover, a friend of the veteran reported in 
September 1996 that the veteran complained of body aches.  
However, neither the veteran nor his friend is competent to 
evaluate the veteran's symptoms or to determine whether such 
symptoms represent a disability that is manifest to a degree 
of 10 percent or more.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

The veteran was afforded a Persian Gulf War Protocol 
examination in February 1993.  At that time, the veteran 
complained of pain in his shoulders.  However, objective 
findings with respect to the shoulders showed full active 
range of motion.  

To warrant a 10 percent rating for disability of the 
shoulders, the evidence must show arm motion that is limited 
at shoulder level (Diagnostic Code 5201), ankylosis of the 
scapulohumeral joint (5200), malunion of the humorous with 
moderate deformity (5202), or malunion of the clavicle or 
scapula (5203).  See 38 C.F.R. § 4.71a (2005).  No such 
symptoms are shown or alleged.

On VA examination in January 2000, the veteran complained of 
pain in both forearms, which he did not associate with any 
joint.  He also complained of pain at the back of the elbows.  
The examiner found no evidence of swelling or joint 
involvement.  On physical examination, motor strength of the 
lower and upper extremities was 5 out of 5.  Sensation was 
intact.  Deep tendon reflexes were intact.  
On palpation of the forearm, bilaterally, he had tenderness; 
however again, this was not associated with any joint.  Range 
of motion of both elbows was full and without pain.  The 
examiner diagnosed bilateral forearm muscle tenderness of 
unknown etiology, but found that there was no joint disease.

To warrant a 10 percent rating for disability of the elbows, 
the evidence must show limitation of flexion to 100 degrees 
(Diagnostic Code 5206), limitation of extension to 45 degrees 
(5207, 5208), ankylosis (5205), flail joint (5209), nonunion 
of the radius and ulna (5210), impairment of the ulna with 
malunion and bad alignment (5211), impairment of the radius 
with malunion and bad alignment (5212), or limitation of 
supination to 30 degrees or less (5213).  See 38 C.F.R. 
§ 4.71a (2005).  No such symptoms are shown or alleged.

To warrant a 10 percent rating for muscle disability of any 
muscle group affecting the forearm, the evidence must show at 
least moderate impairment.  See 38 C.F.R. § 4.73 (2005).  
Objective findings consistent with a moderate muscle injury 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue, some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  See 
38 C.F.R. § 4.56 (2005).  Based on the objective findings of 
bilateral forearm tenderness, but an otherwise normal 
examination, such symptomatology is not shown or alleged.

Thus, neither the objective findings nor the subjective 
complaints show a chronic disability of the joints or muscles 
that is manifest to a degree of 10 percent or more.  38 
C.F.R. § 3.317(a)(1)(i) (2005).

In conclusion, because the veteran's complaints of muscle and 
joint pain did not become manifest during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more in the 
intervening period, service connection is denied on the basis 
of an undiagnosed illness.

Direct incurrence

The veteran's claim of entitlement to service connection for 
joint pain has also been considered on a direct basis.  To 
warrant service connection on a direct basis, three elements 
must be present: (1) a current disability; (2) in-service 
incurrence of such disability; and (3) medical nexus.  See 
Hickson, supra.

Although, as noted above, the veteran did complain of joint 
symptoms during service, (element (2)), the evidence does not 
establish that the veteran in fact has a current disability 
of the joints.  As discussed above, there is currently no 
diagnosis of record with respect to the veteran's elbows or 
shoulders.  Moreover, the veteran's claim is for joint 
"pain."  Pain is a symptom, not a disability, and cannot be 
service-connected.  See Sanchez-Benitez, supra. 

It is now well settled that in order to be considered for 
service connection on a direct basis, a claimant must first 
have a disability.  See Rabideau, 2 Vet. App. 141, 143 
(1992); Gilpin, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  The Board therefore believes that in the absence of 
an identified disability of the joints, service connection 
may not be granted.  See Brammer, 3 Vet. App. 223 (1992).  

The Board notes in passing that there is no diagnosis of 
arthritis or any other chronic disability that may be service 
connected on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

It is the veteran's responsibility to present and support a 
claim for benefits.  See 38 C.F.R. § 5107(a) (West 2002).  
Here, despite a VCAA letter which specifically requested such 
information and evidence, in compliance with 38 U.S.C.A. § 
5103A, the veteran has not done so.  The Court has held that 
"[t]he duty to assist is not always a one-way street. If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood, 1 
Vet. App. at 193.

As the evidence does not establish a current disability of 
the joints, it is unnecessary to proceed to a discussion of 
medical nexus (element (3)), as service connection cannot be 
granted on a direct basis.  The veteran's claim of 
entitlement to service connection for joint pain is denied.



3.  Entitlement to service connection for an eye disorder.

The veteran is seeking service connection for an eye 
disorder, claimed to have been incurred in service.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

As an initial matter, the Board observes that the evidence 
does not establish that the veteran in fact has a disability 
of the eyes.  An examination in January 2000 showed bilateral 
corrected visual acuity of 20/20, with an assessment of 
normal eyes.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
Rabideau, 2 Vet. App. at 143; Gilpin, 155 F.3d 1353.  
Further, symptoms alone, without a finding of an underlying 
disorder, cannot be service-connected.  See Sanchez-Benitez, 
supra.

The Board therefore believes that in the absence of an 
identified disability of the eyes, service connection may not 
be granted.  See Brammer, 3 Vet. App. 223.  

It is the veteran's responsibility to present and support a 
claim for benefits.  See 38 C.F.R. § 5107(a) (West 2002). 
Here, despite a VCAA letter which specifically requested such 
information and evidence, in compliance with 38 U.S.C.A. § 
5103A, the veteran has not done so.  The Court has held that 
"[t]he duty to assist is not always a one-way street. If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood, 1 
Vet. App. at 193.

The primary evidence in support of the veteran's claim comes 
from his own contentions.  However, it is now well 
established that although he is competent to report on his 
symptoms, as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu, 2 
Vet. App. at 494-5.  

It should also be noted that in the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, including presbyopia, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c) 
(2005), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 
11.07.

As the evidence does not establish a current disability of 
the eyes, it is unnecessary to proceed to a discussion of the 
remaining elements, as service connection cannot be granted.  
The veteran's claim of entitlement to service connection for 
an eye disorder is denied.

Increased rating claims

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2005) [higher of two evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2005) [application of rating schedule].

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2005).

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of specific service-connected 
disabilities below.

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2005); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Francisco considerations

However, for a claim for an increased rating, the primary 
concern is the current level of disability.  See Francisco, 
supra.  The veteran was granted service connection for PTSD 
and hypertension in 1995, after his first period of service.  
Therefore, the claim received after separation from his 
second period of service is a claim for an increase.

4.  Entitlement to an increased disability rating for PTSD.

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).  He was granted a 30 
percent rating from July 15, 1999, and a 70 percent rating 
from November 1, 1999.  He essentially contends that the 
symptomatology associated with his PTSD is more severe than 
is contemplated by the assigned ratings.  

Specific schedular criteria

A 30 percent disability rating under Diagnostic Code 9411 
requires:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

A 70 percent rating requires: 

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, a 100 percent is warranted for:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  In this case, the veteran's 
GAF scores have ranged from 53 to 65.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, 
and has some meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers). 

See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes] (2005).

Words such as "mild", "moderate" and "serious" are not 
defined in the VA Schedule for Rating Disabilities or in the 
DSM-IV.  Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2005).  
It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2005).

Analysis

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2005).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate because it pertains specifically to the diagnosed 
disability in the veteran's case (PTSD).  However, with the 
exception of eating disorders, all mental disorders, 
including PTSD, are rated under the same criteria in the 
rating schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Schedular rating

The period on appeal is from July 15, 1999 to present.  A 70 
percent rating is currently assigned from November 1, 1999 to 
present.  A 30 percent rating is assigned from July 15, 1999 
to November 1, 1999.  The Board will address these periods 
separately below.



(i.)  Rating higher than 70 percent

With reference to the criteria for a 100 percent evaluation, 
listed above, the Board notes that the medical evidence of 
record is lacking in examples of the type and degree of 
symptoms enumerated for that level.  The medical evidence is 
not consistent with gross impairment in thought processes or 
communication.  The January 2000 examiner found the veteran 
to speak clearly and to provide coherent and relevant answers 
to questions.  

The medical evidence is not consistent with persistent 
delusions or hallucinations.  There were none reported by the 
October 2004 examiner, and the January 2000 examiner reported 
that the veteran denied such symptoms, as he did in February 
2002 and December 2001 medication management notes.

With respect to grossly inappropriate behavior and a 
persistent danger of hurting [him]self or others, while the 
veteran reported to the October 2004 examiner that he was 
irritable and that this caused a distancing between him and 
his family, the examiner also reported that the veteran 
denied any suicidal or assaultive behavior, and denied any 
current lethality.  The January 2000 examiner also noted that 
the veteran denied suicidal or homicidal thoughts.  In a 
March 2002 medication management note, the veteran denied 
suicidal or homicidal ideation, as he did in February 2002 
and December 2001 medication management notes, and in a May 
2002 therapy note.  In a February 2002 therapy note, the 
veteran stated that he has had passive suicidal and homicidal 
ideation, but denied any intent or plan now.  The Board 
believes that this is inconsistent with a persistent danger 
of hurting [him]self or others.

The medical evidence is not consistent with an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene).  The January 2000 
examiner found that the veteran is able to maintain personal 
hygiene.  Moreover, both VA examiners noted that the veteran 
is employed full time as a truck driver.  The Board considers 
the veteran's ability to maintain employment as significant 
evidence that he is not totally occupationally impaired.

The medical evidence is not consistent with a disorientation 
to time or place.  The October 2004 examiner found the 
veteran to be alert and oriented times 4.  The January 2000 
examiner found him to be oriented to person, place and time.  
In a March 2002 medication management note, the veteran was 
found to be alert and oriented times 3.

The medical evidence is not consistent with memory loss for 
names of close relatives, own occupation or own name.  The 
October 2004 examiner reported good recent and remote memory.  
The January 2000 examiner also found that the veteran's 
memory for recent and remote events was "good." 

Overall, the Board finds that the medical evidence presented 
does not show a level of symptomatology reflective of the 100 
percent level.  In other words, the level of symptomatology 
described for the 100 percent level in the rating schedule is 
more severe than that displayed by the medical evidence of 
record.  Moreover, these findings are entirely consistent 
with estimates of overall impairment offered by both 
examiners, and with the GAF scores assigned.  

The veteran's GAF scores range from 53 to 65 and reflect no 
more than moderate social and industrial impairment.  This is 
consistent with the diagnosis rendered in the October 2004 VA 
examination of moderate PTSD.  See 38 C.F.R. § 4.130 (2005); 
[see also Carpenter at 243 (veteran was rated at 50 percent 
for PTSD, and his GAF score was 55 to 60, corresponding to 
moderate difficulty in social and occupational functioning, 
under DSM IV)].  This is also consistent with the fact that 
he has received no mental health treatment since May 2002 and 
he discontinued his psychiatric medications is 2004 
(indicating his symptoms are not so severe that he is 
compelled to seek treatment or take medication to control 
them).

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
identified no reported symptomatology or other aspect of the 
veteran's service-connected PTSD that would enable it to 
conclude that the type and degree of symptomatology required 
for a 100 percent rating were approximated, and the veteran 
and his representative have pointed to no such pathology.  

The Board has of course considered the veteran's statements.  
It is clear that he believes he is entitled to a 100 percent 
rating.  However, his statements to medical professionals, as 
reflected in the examination reports discussed above, do not 
reflect the type or degree of symptomatology reflective of 
total impairment.  In denying a 100 percent rating, the Board 
places great weight on the evaluations of the trained 
psychiatrists who have interviewed the veteran.  As noted, 
the GAF scores assigned are generally consistent with 
moderate impairment.  These GAF scores appear to be based on 
the veteran's reported symptomatology and his statements to 
medical professionals.  There have been assigned no lower GAF 
scores and there is no indication of behavior or impairment 
in functioning consistent with lower GAF scores.  In essence, 
the objective evidence does not disclose the impairment of 
thought processes required for the assignment of a 100 
percent rating, and the veteran himself does not appear to 
contend that his thought processes are impaired to that 
extreme.  An increased 100 percent rating is accordingly 
denied.

(ii.)  Rating higher than 30 percent (July 15, 1999 to 
October 31, 1999)

The evidence pertinent to the entire appeal period has been 
discussed above.  There is no medical evidence of record 
reflecting the veteran's symptomatology during the period 
from July 15, 1999 to November 1, 1999.  

Prior to his separation from service, the veteran complained 
of difficulty sleeping and nightmares.  The 2000 VA 
examination showed the same complaints, as well as 
depression, anxiety, and decreased interest and energy.  The 
GAF Score assigned by the examiner was 60, which is 
reflective of moderate symptoms as is the most recent score 
of 53.  Although the most recent VA examination did show some 
additional findings, such as tearfulness, not shown on the 
2000 VA examination, the results were in many ways 
consistent.

The RO assigned an effective date of November 1, 1999, for 
the 70 percent rating, finding that was the date of claim.  
What the RO failed to recognize, however, was that this claim 
was filed within one year of the veteran's separation from 
his second period of service (although this was previously 
noted in the 2002 SOC).  With a claim for an increase, such 
as this PTSD claim, the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred is the assigned effective date, as long as the claim 
is received within one year of such increase.  Considering 
the veteran's claim for an increase was received so close in 
time to his separation from service, and that the service 
medical records and first VA examination after the claim was 
received show complaints very similar to those currently 
shown, it is difficult to rationalize assigning a 30 percent 
rating from July 15, 1999, to October 31, 1999, and then 
increasing it to 70 percent on November 1, 1999. 

The Board therefore has no basis on which to conclude either 
that the veteran's condition worsened during that period, or 
that it remained the same.  This is therefore a situation 
where the evidence is in approximate balance with respect to 
entitlement to a 70 percent rating.  In such situations, the 
benefit of the doubt is to be afforded the veteran.  

Accordingly, the Board concedes that the veteran's condition 
during the four months prior to November 1, 1999 was the same 
as during the period after November 1, 1999.  As discussed 
above, the evidence is not consistent with a total disability 
rating during any time period.  

A 70 percent rating is therefore granted from July 15, 1999 
to the present.  For the reasons given above, a rating higher 
than 70 percent is not warranted for any time period.

Conclusion

For the reasons stated, the Board finds that a preponderance 
of the evidence is against a rating higher than 70 percent 
for PTSD during any period on appeal, but finds that a 70 
percent rating is warranted for the period from July 15, 1999 
to October 31, 1999.  To that extent only, the veteran's 
claim of entitlement to an increased rating for PTSD is 
accordingly granted.

5.  Entitlement to an increased disability rating for 
dermatitis and rashes of the arms, chest and back.

The veteran is seeking an increased disability rating for his 
service-connected dermatitis and rashes, which are rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7806.  He is 
currently evaluated as 30 percent disabling from August 30, 
2002 to the present, and as 10 percent disabling from July 
15, 1999 to August 29, 2002.  He essentially contends that 
the symptomatology associated with his skin disability is 
more severe than is contemplated by the currently assigned 
rating.  

Revised regulations

During the pendency of the veteran's claim, effective August 
30, 2002, VA issued revised regulations amending the portion 
of the rating schedule dealing with skin disorders.  

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005); VAOPGCPREC. 3-2000 
(April 10, 2000).  

The period on appeal is from July 15, 1999 to present; 
therefore, the veteran's disability will be evaluated under 
both versions to determine which, if either, is more 
favorable.



Assignment of diagnostic code 

The veteran has been diagnosed with and is service connected 
for eczematous dermatitis of the arms, chest and back.  This 
disability is specifically listed in the rating schedule 
under Diagnostic Code 7806.  The veteran has not suggested 
that another code would be more appropriate, and the Board 
can identify no code that is as appropriate.  

The Board also notes that the veteran has reported systemic 
symptoms of his dermatitis as nausea, migraines, muscle aches 
and pains, body aches, dizziness, lightheadedness, diminished 
appetite and fevers.  However, such symptoms have not been 
objectively confirmed, but were reported by the October 2004 
examiner as the veteran's statements.  While the Board does 
not find such contentions inherently incredible, given the 
lack of objective confirmation, it would not be appropriate 
to rate the veteran with respect to such symptoms.  

Accordingly, Diagnostic Code 7806 is deemed the most 
appropriate as to this issue and the Board will apply it 
below.

Analysis 

(i.) Current regulations, 30 percent rating effective August 
30, 2002 

The current 30 percent rating under Diagnostic Code 7806 
requires: 

20 to 40 percent of the entire body or 20 to 40 percent 
of  exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period;



The next highest rating of 60 percent is warranted for:

More than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 
12-month period;

See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed in detail, finds that the 
veteran's overall level of symptomatology is not consistent 
with that enumerated for a 60 percent rating.  

To warrant a 60 percent rating for dermatitis, the evidence 
must meet any one of three independent (disjunctive) 
conditions.  First, a 60 percent rating is warranted if more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas are affected.  Here, only the most recent 
October 2004 VA examination describes the percentage of the 
veteran's body affected by dermatitis.  The October 2004 
examiner found that the percentage of the entire body that is 
affected, which includes the forearms, chest, and back, is 
approximately 35 to 40 percent.  While this is close to the 
criteria for a 60 percent evaluation, it is clearly and 
unequivocally within the range set for the 30 percent level.  
A 60 percent evaluation requires more than 40 percent 
coverage.  This is not shown by the medical evidence of 
record.  

Second, a 60 percent rating is warranted where there is 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  The October 2004 examiner 
specifically found that there has not been any systemic 
treatment, and that the veteran was using topical creams and 
over-the-counter pain relievers for treatment.  While the 
January 2000 examiner did not specify whether the veteran had 
ever undergone systemic therapy, he did state that the 
veteran denied any current treatment.  

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected dermatitis 
symptomatology.  However, while he is competent to report his 
symptoms, like all evidence, his self reports must be 
evaluated in the light of the entire record.  The Board 
believes that the objective evidence of record, which, as 
indicated above, demonstrates only 35 to 40 percent coverage, 
outweighs the veteran's statements.  

(ii.) Former regulations, effective prior to August 30, 2002

The 10 percent rating was assigned for:

Exfoliation, exudation, or itching 
involving an exposed surface or extensive 
area.

A 30 percent rating under Diagnostic Code 7806 required: 

Exudation or itching constant, extensive 
lesions, or marked disfigurement.

See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).

The veteran was granted an increased 30 percent rating 
effective August 30, 2002, because of a change in 
regulations.  For the period from July 15, 1999 to August 29, 
2002, the veteran was assigned a 10 percent rating.  

The January 2000 VA examiner described complaints of itching, 
and described the skin disorder as "constant in duration."  
While the January 2000 examiner did not describe the extent 
or coverage of the lesions, it was noted that there were 
crusted, excoriated papules and plaques on the chest and 
shoulders, with hyperpigmented patches on the forearms, 
elbows, and anterior neck line.  



The October 2004 examiner found that the lesions covered 30 
to 40 percent of the veteran's body.  He also found that the 
disease has been constant, and compared with the evaluation 
in the early 2000, it appears to be the same currently as it 
was then.  

Accordingly, it seems that based on the findings of the 
October 2004 examination, the severity of the veteran's skin 
disorder has remained the same.  Considering the lesions 
noted on the 2000 examination, it is certainly reasonable to 
consider the skin disorder indicative of constant itching or 
to say it covered an extensive area (chest, shoulders, 
forearms, elbows, and neck line).  The Board finds, 
therefore, that during the period from July 15, 1999 to 
August 29, 2002, the veteran's skin disorder was manifested 
by constant itching and extensive lesions, and the 
requirements for a 30 percent rating under the former 
Diagnostic Code 7806 were met.  

A 50 percent rating would require ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  The Board notes 
that the former regulations may be applied to the entire 
period on appeal.  Accordingly, the Board has considered all 
of the pertinent evidence.  See also Fenderson, 12 Vet. App. 
119.

The January 2000 VA examination showed no associated systemic 
or nervous manifestations.  On examination in October 2004, 
the veteran complained of systemic symptoms; however, these 
were not objectively related to the veteran's skin disorder 
by the examiner.  There is nothing in either examiners 
description of the lesions that would lead to the conclusion 
that the condition was exceptionally repugnant.  While there 
is a finding in January 2000 of crusting, it was present with 
respect to only 2 lesions on the chest.  This would not 
appear to qualify as extensive crusting.  There was no 
ulceration or exfoliation noted.  Accordingly, the Board 
finds that the criteria for a 50 percent rating are not met 
during any period on appeal.



Conclusion 

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against entitlement to a 60 percent rating for the service-
connected dermatitis.  However, a 30 percent rating is 
granted for the period from July 15, 1999 to August 30, 2002.  
To that extent only, the benefit sought on appeal is granted.

6.  Entitlement to an increased disability rating for 
hypertension.

The veteran is seeking an increased disability rating for his 
service-connected hypertension, which is currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2005).  He essentially contends that the 
symptomatology associated with his hypertension is more 
severe than is contemplated by the currently assigned rating.  

Specific schedular criteria

A 10 percent rating under Diagnostic Code 7101 [hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension)] requires: 

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires 
continuous medication for control.

The next highest rating of 20 percent is warranted for:

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more;



Note (1): Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm. 

Note (2): Evaluate hypertension due to aortic insufficiency 
or hyperthyroidism, which is usually the isolated systolic 
type, as part of the condition causing it rather than by a 
separate evaluation.

See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).

Analysis

Assignment of diagnostic code 

The veteran has been diagnosed with and is service connected 
for hypertension.  This disability is specifically listed in 
the rating schedule under Diagnostic Code 7101.  

The veteran has not suggested that another code would be more 
appropriate, and the Board can identify no advantage to the 
veteran in using another code.  Accordingly, Diagnostic Code 
7101 is deemed the most appropriate as to this issue and the 
Board will apply it below.

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed in detail, finds that the 
veteran's overall level of symptomatology is not consistent 
with that enumerated for a 20 percent or higher rating.  

To warrant the next higher 20 percent rating for 
hypertension, the evidence must show diastolic pressure that 
is predominantly 110 or more, or, systolic pressure that is 
predominantly 200 or more.  

A review of the veteran's medical records shows the following 
readings during the period now on appeal.

January 2000 150/100
January 2000 150/100
January 2000 150/102
September 2001 144/89
December 2001 182/118
December 2001 170/100
May 2002 190/100
October 2002 175/102
November 2002 152/94
November 2002 155/98
November 2002 157/94
February 2003 170/87

April 2003 173/101
May 2003 167/99
May 2003 130/88
May 2003 130/86
November 2003 151/88
November 2003 165/85
November 2003 155/85
March 2005 200/98
March 2005 168/95
April 2005 185/100
April 2005 177/77


As is clearly shown in the medical evidence, not only are 
systolic readings not predominantly 200 or more, there is 
only a single reading at 200 (recorded in March 2005), and 
there are none above 200.  With respect to diastolic 
readings, there is only a single reading above 110 (recorded 
in December 2001).  With only a single systolic reading out 
of 23 recorded readings at or above 200, and with only a 
single diastolic reading out of 23 recorded readings at or 
above 110, the Board finds that the readings contemplated for 
a 20 percent rating, while nominally present, are not 
predominant. 

The Board acknowledges that an April 2003 attending 
physician's note described the veteran's hypertension as 
poorly controlled.  However, use of such terminology by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of the issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2005).  Indeed, the 
rating criteria provide no indication that poor control 
corresponds to a 20 percent rating or to any particular 
rating.  The Board notes that the rating criteria under 
Diagnostic Code 7101 provide specific measurements and do not 
incorporate estimations as to overall level of severity or 
control.  In light of the unambiguous measurements provided 
by the April 2003 attending physician and other medical 
evidence of record, the description of the veteran's 
hypertension as poorly controlled, offered as it was without 
reference to the framework of the rating criteria, is not 
probative evidence.  See Massey v. Brown, 7 Vet. App. 204, 
208 (1994) [the Board's consideration of factors which are 
wholly outside the rating criteria provided by the 
regulations is error as a matter of law].

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected 
hypertension.  Although the veteran is competent to report 
his symptoms, like all evidence, his self reports must be 
evaluated in the light of the entire record.  The Board 
believes that the objective evidence of record, which, as 
indicated above, demonstrates a range of blood pressure 
readings that do not meet the requirements of a 20 percent or 
higher rating, outweighs the veteran's statements.  

Conclusion 

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against entitlement to a 20 percent rating for hypertension.  
The benefit sought on appeal is accordingly denied.

7.  Entitlement to an increased disability rating for a 
bilateral foot disorder.

The veteran is seeking an increased disability rating for his 
service-connected bilateral foot disorder, which is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  He was 
evaluated as 10 percent disabled for each foot from July 15, 
1999, and is currently evaluated as 30 percent disabling 
November 1, 1999.  He essentially contends that the 
symptomatology associated with his foot disability is more 
severe than is contemplated by the currently assigned rating.  

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability. It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2005).



Specific schedular criteria

Under Diagnostic Code 5276 [flatfoot, acquired], the 
following criteria warrant a 30 percent rating for a 
bilateral condition: 

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities: 

The next highest rating of 50 percent for a bilateral 
condition is warranted for:

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis 
on manipulation, not improved by orthopedic shoes or 
appliances.

See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).

Analysis

Assignment of diagnostic code 

The veteran's bilateral foot disorder is currently rated 
under Diagnostic Code 5276, which governs acquired flatfoot 
(pes planus).  The veteran is diagnosed with pes planus as 
well as with bunions (post Akin osteotomy), and therefore, 
Diagnostic Code 5276 is an appropriate diagnostic code.  
Diagnostic Codes 5280 (hallux valgus) and 5282 (hammer toe) 
are also appropriate given the historic evidence of surgery 
for bunions in 1999.  The Board has considered whether 
separate ratings for flat foot and bunions are appropriate, 
see Esteban v. Brown, 6 Vet. App. 259, 261(1994); however, 
the October 2004 VA examiner found that there was no current 
hallux valgus or hammertoe formation.  As any separate rating 
for hammertoe or hallux valgus would be noncompensable, the 
Board finds that such separate ratings are not appropriate, 
and that a primary rating under Diagnostic Codes 5280 and 
5282 is likewise not appropriate.

Similarly, the Board has considered whether a separate rating 
for the veteran's surgical scars is warranted; however, the 
October 2004 examiner noted that they were well healed.  
Accordingly, a compensable rating would not be warranted.  

The Board has also reviewed other diagnostic codes under 
which an increased rating is possible to determine whether 
any is more appropriate than 5276.  Diagnostic Codes 5278 
(claw foot), and 5283 (malunion or nonunion of tarsal or 
metatarsal bones) both deal with conditions that have not 
been diagnosed in the veteran's case.  The Board finds that 
they are therefore not as appropriate as Diagnostic Code 
5276.  Diagnostic Code 5284 (foot injuries, other) is a 
catchall provision dealing with unspecified injuries of the 
foot.  However, given the specific diagnoses in the veteran's 
case, such a rating does not seem as appropriate as one under 
Diagnostic Code 5276.  Moreover, the October 2004 VA examiner 
specifically noted that there is no particular injury that 
occurred to the feet.  

There is evidence of arthritis associated with the veteran's 
toes; however, the Board notes that Diagnostic Code 5003 
[arthritis, degenerative (hypertrophic or osteoarthritis)] 
rates by analogy to limitation of motion of the joint 
affected.  No diagnostic code deals specifically with 
limitation of motion of the toes.  Diagnostic Code 5003 also 
provides a 10 percent rating where limitation of motion 
cannot be objectively confirmed; however, in this case, the 
assigned disability rating already equals or exceeds 10 
percent for the entire period.  

Accordingly, the Board finds that in light of the diagnoses 
of record, Diagnostic Code 5276 is the most appropriate under 
which to rate the veteran's bilateral foot disorder, and the 
Board will apply it below.



Schedular rating

(i.)  November 1, 1999 to present

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, finds that the veteran's 
overall level of symptomatology is not consistent with that 
enumerated for a 50 percent rating.  

To warrant a higher rating for flat foot, the evidence must 
show that the condition is pronounced with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, which conditions are not improved by orthopedic 
shoes or appliances.  When such criteria are met, a 50 
percent rating is warranted where such symptomatology is 
bilateral, and a 30 percent rating is warranted for 
unilateral symptomatology.  

The Board notes that the criteria for the maximum rating 
under Diagnostic Code 5276 are stated in the conjunctive.  
The Court has observed that the use of the conjunctive 
indicates that all requirements would have to be met.  Malone 
v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. 
App. 66 (1993).

With respect to marked pronation and marked inward 
displacement, the medical evidence is not consistent with 
such findings.  The May 1999 medical board evaluation 
included a finding of satisfactory alignment bilaterally.  
The October 2004 examiner found no abnormality of alignment 
of the Achilles tendon.  Neither the January 2000 nor the 
October 2004 examiner noted any pronation or abnormal 
alignment.  Indeed, the veteran has not complained of such.  

With respect to tenderness, the May 1999 evaluation showed 
some tenderness on palpation of the right hallux, which was 
noted to be "slightly" edematous.  The January 2000 
examiner noted no swelling bilaterally.  The October 2004 
examiner reported that the veteran complained of tenderness 
with palpation of the feet, and severe pain with passive 
range of motion testing.  But, it was also noted that the 
pain that the veteran appeared to be experiencing was more 
than he would expect for the degree of pressure applied to 
the foot and the degree of passive range of motion testing.  
Thus the veteran's complaints are not objectively confirmed.

With respect to severe spasm of the tendo achillis, there is 
simply no evidence of this.  None of the evidence of record 
objectively demonstrates spasms and the veteran has not 
complained of such.  Muscle strength was rated at 5 out of 5 
by the May 1999 examiner and January 2000 examiner.  

With respect to orthopedic shoes and appliances, the veteran 
reported to the October 2004 examiner that he wears special 
boots to work.  He also reported that he has shoe inserts and 
that the boots and the inserts are helpful about half of the 
time.  

While the "severe" tenderness or pain reported by the 
veteran to the October 2004 examiner is not objectively 
confirmed, even conceding that this criterion is met, as 
noted above, the criteria for a 50 percent evaluation are 
stated in the conjunctive, and none of the other criteria are 
met.  Accordingly, based solely on the rating criteria, the 
requirements for a 50 percent rating are not met.  

(ii.)  July 15, 1999 to October 31, 1999

The evidence pertinent to the entire appeal period has been 
discussed above.  There is no medical evidence of record 
reflecting the veteran's symptomatology during the period 
from July 15, 1999 to November 1, 1999.  However, as noted 
above, the veteran's claim for compensation was received 
within one year of his separation from service.  Since this 
was an original claim, the day following separation from 
service is the appropriate date.  As for whether increased 
disability was somehow factually shown coincidental with 
November 1, 1999, the Board therefore has no basis on which 
to conclude either that the veteran's condition worsened 
during that period, or that it remained the same.  This is 
therefore a situation where the evidence is in approximate 
balance with respect to entitlement to a 30 percent rating.  
In such situations, the benefit of the doubt is to be 
afforded the veteran.  Accordingly, the Board concedes that 
the veteran's condition during the four months prior to 
November 1, 1999 was the same as during the period after 
November 1, 1999.  A 30 percent rating is therefore granted 
from July 15, 1999 to October 31, 1999.

De Luca considerations 

It is unclear whether the veteran's pes planus affects motion 
of a joint under the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2005).  It has been held that where a diagnostic code is not 
predicated on limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  This 
would appear to be true of Diagnostic Code 5276.  However, 
the other aspects of his service connected foot disorder, 
including arthritis and a history of bunions, clearly affect 
motion of the toes.  Accordingly the Board will address these 
provisions.  

Having considered the evidence, the Board concludes that 
there is no basis for a finding of additional functional loss 
due to pain sufficient to warrant a rating in excess of the 
30 percent rating, already assigned, especially when the 
applicable diagnostic criteria under Diagnostic Code 5276 
specifically contemplate pain on use of the feet, whether 
bilateral or unilateral, and there are few, if any, objective 
manifestations of additional disability.  

The January 2000 examiner clearly noted that extension of the 
first toe was from 0 to 10 degrees with pain.  Flexion was to 
0 degrees with pain.  This was also true with the bilateral 
first and second toes as well as the fourth toe on the left 
foot.  Motor strength of the lower extremity was 5 out of 5.  

The October 2004 examiner reported that the veteran 
complained of pain in both feet, which he rated as 8 to 10 
out of 10, with periods of flare-up of foot pain occurring 
once or twice per week and lasting about one to two days.  
The severity of the flare-ups was rated at 10 out of 10.  
When asked to do range of motion testing, the veteran was 
only able to flex the toes 3 to 4 degrees and extend the toes 
3 to 4 degrees with active range of motion and was grimacing 
and stating that he was having severe pain in all of the 
toes.  However, the examiner noted that the pain that the 
veteran appeared to be experiencing was more than he would 
expect for the degree of pressure applied to the foot and 
more than he would expect for the degree of passive range of 
motion testing, noting in particular that the toe joints were 
not inflamed or erythematous.  Moreover, repetitive movements 
of the toes worsened the veteran's stated pain but did not 
change the range of motion.  

This appears to be a situation where the objective evidence 
of pain does not support the level of pain reported by the 
veteran.  While the examiner did not specifically find the 
veteran to be malingering or exaggerating his symptomatology, 
it is the duty of the Board as the fact finder to determine 
the credibility of the veteran's statements and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  Moreover, the Board has the authority to "discount 
the weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  In this case, the Board favors the objective 
evidence over the veteran's reports with respect to the level 
of pain associated with motion of his foot.  In so finding, 
the Board notes not only the reservations expressed by the 
October 2004 examiner, but also the findings that his toes 
were not inflamed or swollen, and the overall estimations of 
the examiner of the degree of impairment as "[m]oderate" 
pes planus and "mild" degenerative joint disease.  While 
the Board does not doubt that the veteran's feet are painful, 
the Board finds for the reasons discussed above that the 
objective evidence is a more reliable gauge of pain than is 
the veteran's subjective account.

While the veteran complained of weakness of the feet, 
objectively, the examiner found that range of motion did not 
appear to be additionally limited by fatigue, weakness, or 
lack of endurance.  On range of motion testing, there was no 
instability, weakness or edema of the feet.  There were no 
additional objectively noted limitations of motion or 
functional impairment during flare-ups.  

While the evidence does support the existence of pain 
associated with motion of the veteran's toes, the Board finds 
that such pain is entirely consistent with "pain on 
manipulation and use accentuated" as contemplated for the 
assigned 30 percent rating.  The objective evidence discussed 
above does not support an additional award under the 
provisions cited.  Accordingly, the Board finds no basis for 
the assignment of a higher disability evaluation for 
additional functional loss under 38 C.F.R. §§ 4.40 and 4.45 
(2005).

Additional considerations

The Board notes that the October 2004 examiner described the 
veteran's pes planus as "[m]oderate."  However, the use of 
such terminology by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2005).  The Board notes that Diagnostic Code 5276 
provides specific criteria.  In this case, the Board finds 
that in consideration of the minimal residual findings 
related to the veteran's bunion surgery, an estimation of the 
veteran's pes planus as moderate is consistent with the 30 
percent bilateral rating currently assigned.  

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected foot 
disorder symptomatology.  Although the veteran is competent 
to report his symptoms, like all evidence, his self reports 
must be evaluated in the light of the entire record.  The 
Board believes that the objective evidence of record, which, 
as indicated above, demonstrates a level of symptomatology 
that does not meet the requirements of a 50 percent rating, 
outweighs the veteran's statements.  

Conclusion 

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against entitlement to a 50 percent rating for the service-
connected bilateral foot disorder.  However, a 30 percent 
rating is granted for the period from July 15, 1999 to 
October 31, 1999.  To that extent only, the benefit sought on 
appeal is granted.



8.  Entitlement to an increased disability rating for a 
respiratory disorder.

The veteran is seeking an increased disability rating for his 
service-connected respiratory disorder, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 4.97, 
Diagnostic Code 6600 (2005).  He essentially contends that 
the symptomatology associated with his respiratory disability 
is more severe than is contemplated by the currently assigned 
rating.  

Specific schedular criteria

A compensable rating of 10 percent under Diagnostic Code 6600 
[bronchitis, chronic] requires: 

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 
71 to 80 percent, or; DLCO (SB) 66- to 80-percent 
predicted.

See 38 C.F.R. § 4.97, Diagnostic Code 6600 (2005).

Analysis

Assignment of diagnostic code 

The veteran is service connected for chronic cough and 
shortness of breath.  He was diagnosed by the January 2000 VA 
general medical examiner with bronchitis.  This disability is 
specifically listed in the rating schedule under Diagnostic 
Code 6600.  

The veteran has not suggested that another code would be more 
appropriate, and the Board can identify no code as 
appropriate.  Other Diagnostic Codes applicable to diseases 
of the trachea and bronchi (6602, 6603, 6604) use essentially 
the same criteria as 6600 and would not in fact prove more 
favorable.  Diagnostic Code 6602 rates as to incapacitating 
episodes requiring bedrest and treatment by a physician, 
which are not shown in the veteran's case.  

Accordingly, Diagnostic Code 6600 is deemed the most 
appropriate as to this issue and the Board will apply it 
below.

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed in detail, finds that the 
veteran's overall level of symptomatology is not consistent 
with that enumerated for a compensable rating.  

Pulmonary function testing was administered in January 2000.  
FEV-1 was measured at 91 percent of predicted value.  FEV-
1/FVC was measured at 103 percent of predicted value.  The 
results of pulmonary function testing were described as 
normal by the examiner.  The diagnosis was bronchitis, mild.

The Board notes that the January 2000 examiner's description 
of the veteran's bronchitis as "mild" is not dispositive of 
the issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2005).  Indeed, the rating criteria provide no 
indication that "mild" bronchitis corresponds to a 10 percent 
rating or to any particular rating.  The rating criteria 
under Diagnostic Code 6600 provide specific measurements and 
do not incorporate estimations as to overall level of 
severity.  In light of the unambiguous measurements provided 
by the January 2000 examiner, his description of the level of 
severity of the veteran's bronchitis as "mild," offered as it 
was without reference to the framework of the rating 
criteria, is not probative evidence.  See Massey, 7 Vet. App. 
at 208 [the Board's consideration of factors which are wholly 
outside the rating criteria provided by the regulations is 
error as a matter of law].

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected respiratory 
symptomatology.  Although the veteran is competent to report 
his symptoms, like all evidence his self reports must be 
evaluated in the light of the entire record.  The Board 
believes that the objective evidence of record, which, as 
indicated above, demonstrates normal pulmonary function 
testing that does not meet the specific criteria enumerated 
for a 10 percent rating outweighs the veteran's statements.  

Fenderson considerations 

In this case, the medical evidence shows that the veteran's 
service-connected respiratory disorder has not changed 
appreciably since he filed his service connection claim in 
1999.  The pertinent evidence from that entire period has 
been considered, and it does not support the assignment of a 
compensable rating during any period of time from July 15, 
1999 to present.  Based on the record, the Board finds that a 
zero percent disability rating is properly assigned for the 
entire period.  

Conclusion 

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected respiratory disorder.  The 
benefit sought on appeal is accordingly denied.

Extraschedular ratings

In the May 2001 rating decision, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service connected disabilities.  Since this matter has been 
adjudicated by the RO, the Board will consider the provisions 
of 38 C.F.R. § 3.321(b)(1) (2005).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, nor has the Board.  
An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

The veteran's occupation is as a truck mechanic.  He informed 
the October 2004 examiner that he wore special boots to work 
for his foot condition, and that he has had to miss three 
days of work in the last three months because of severe foot 
pain.  A certain degree of occupational impairment is 
contemplated in the ratings currently assigned.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  However, the veteran has not 
indicated, nor has he presented evidence to support the 
premise, that his service connected disabilities result in 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  There is no evidence of 
recent or frequent hospitalization for any of the veteran's 
service-connected disorders.  There is no evidence of an 
extraordinary clinical picture, such as repeated surgery for 
any of the service-connected disorders.  The Board has been 
unable to identify any other factor consistent with an 
exceptional or unusual disability picture, and the veteran 
has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected disabilities 
do not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2005).  Accordingly, an extraschedular evaluation is not 
warranted.



ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for a back disorder and 
a disorder manifested by joint pain are reopened.

Service connection for a back disorder is denied.

Service connection for a disorder manifested by joint pain is 
denied.

Service connection for an eye disorder is denied.

A 70 percent rating is granted for PTSD from July 15, 1999 to 
October 31, 1999, subject to controlling regulations 
applicable to the payment of monetary benefits; a rating 
higher than 70 percent is denied for any time period since 
July 15, 1999.

A 30 percent rating is granted for dermatitis of the arms, 
chest and back from July 15, 1999 to August 29, 2002, subject 
to controlling regulations applicable to the payment of 
monetary benefits; a rating higher than 30 percent is denied 
for any time period since July 15, 1999.

The veteran's claim of entitlement to an increased evaluation 
for his hypertension is denied.

A 30 percent rating is granted for bilateral foot disorder 
from July 15, 1999 to October 31, 1999, subject to 
controlling regulations applicable to the payment of monetary 
benefits; a rating higher than 30 percent is denied for any 
time period since July 15, 1999.

The criteria for a compensable disability rating not having 
been met, the veteran's claim of entitlement to an increased 
evaluation for his respiratory disorder is denied.


REMAND

9.  Entitlement to an increased disability rating for 
pseudofolliculitis barbae, currently assigned a 
noncompensable rating.

The veteran is seeking an increased disability rating for his 
service-connected pseudofolliculitis barbae, which is 
currently evaluated as noncompensably disabling under 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2005).  

The veteran's service medical records show that the was 
diagnosed with pseudofolliculitis barbea in service, 
manifested by a facial rash and multiple papules and pustules 
in the beard area.  Subsequent to service, the condition has 
been noted on VA examinations and outpatient treatment 
reports.  However, during the period now on appeal, the Board 
can identify no medical evidence which would allow the Board 
to evaluate the veteran's current condition.  The veteran was 
afforded a VA skin examination in January 2000, at which time 
folliculitis barbea was diagnosed.  However, the examination 
report contains no findings with respect to the veteran's 
face and beard, but appears to focus solely on his dermatitis 
of the arms, chest and back.  

The Court has held that where the record does not adequately 
reveal the current state of the claimant's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  As the record contains no current findings 
for the veteran's pseudofolliculitis barbae, a VA examination 
is necessary.  



Accordingly, for the reasons stated above, this issue is 
REMANDED to VBA for the following actions:

1.  VBA should schedule the veteran for 
an evaluation of his service connected 
pseudofolliculitis barbea to determine 
the current severity and manifestations 
of the disorder.  The examiner should 
review the veteran's claim file in 
conjunction with the examination, noting 
that the veteran's service-connected 
dermatitis of the arms, back and chest is 
not the subject of this remand.  The 
examination should focus on the 
pseudofolliculitis barbea.  The examiner 
is asked to describe any current 
manifestations of pseudofolliculitis 
barbae, as well as any current residuals, 
such as scarring.  The examination should 
conform to the Schedule of Ratings for 
skin disorders, and the examiner should 
discuss whether any of the 
characteristics of disfigurement are 
present, as included in that schedule.  

The complete claim file should be 
forwarded to the examiner(s) noted above. 

2.  VBA should accomplish any additional 
development it deems to be necessary and 
readjudicate the claim.  If the claim 
remains denied, VBA should provide the 
veteran with a supplemental statement of 
the case addressing the issue.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Michelle Kane
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


